EXHIBIT 10.12

 

DIRECTOR COMPENSATION

(NON-EMPLOYEE DIRECTOR FEES)

 

The following sets forth the fees and other payments that directors who are not
employees of Franklin Resources, Inc. (“Franklin”) are entitled to receive as
members of the Board of Directors (the “Board”). The Board last approved a
change in such compensation structure in December 2005.

 

Effective January 1, 2006, directors who are not Franklin employees are entitled
to receive $17,500 per quarter, plus $3,000 per Board meeting and will receive
an annual stock grant valued at $75,000 (rounded up to the nearest whole share)
on the date of the annual organizational meeting of the Board in each fiscal
year. Non-employee directors who serve on Board committees are paid $1,500 per
committee meeting attended. Additionally, Chairpersons of the Compensation
Committee and the Corporate Governance Committee receive $1,250 per quarter and
the Chairperson of the Audit Committee receives $2,500 per quarter. In addition,
the Company has a policy of reimbursing certain health insurance coverage for a
director who is retired from other employment and is not otherwise eligible for
group health coverage under Franklin’s group health plan or any other company’s
health plan. Franklin will reimburse the cost of health insurance coverage
comparable to that provided to Franklin employees. Franklin also reimburses
directors for certain expenses incurred in connection with attending Board and
committee meetings as well as other Franklin-related events, including travel,
hotel accommodations, meals and other incidental expenses for the director and
his or her spouse accompanying the director in connection with such events.
Franklin may also, from time to time, provide directors, and their spouses,
token gifts of nominal value.

 

Franklin also allows directors to defer payment of their directors’ fees, and to
treat the deferred amounts as hypothetical investments in Franklin common stock
or Franklin Templeton mutual funds, as applicable. The terms of any such
deferred payment arrangements are set forth in separate documentation between
Franklin and the particular directors.